*125ON PETITIONERS’ SUGGESTION FOR REHEARING EN BANC.
Before WALD,* Chief Judge, ROBINSON,' MIKVA, EDWARDS, RUTH BADER GINSBURG, STARR, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG,' and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.
Petitioners’ suggestion for rehearing en banc has been circulated to the full Court. The taking of a vote thereon was requested. Thereafter, a majority of the judges of the Court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestion is denied.
A separate statement of Circuit Judge SILBERMAN, in which Circuit Judge RUTH BADER GINSBURG joins, is attached.